             Case 1:19-cv-00394-JEB Document 22 Filed 03/16/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


   MICHELLE CLARK,
                       Plaintiff,
        v.


   SONNY PERDUE, Secretary of                        Case No. 1:19-cv-00394-JEB
   Agriculture, in his official capacity, and
   WINONA LAKE SCOTT, Acting Deputy
   Assistant Secretary for Civil Rights, in her
   official capacity,
                       Defendants.



                                    JOINT STATUS REPORT

        Pursuant to the Court’s January 30, 2020 Minute Order, the parties respectfully submit

this status report.

        A.      Plaintiff’s Position

        As for this federal case, Ms. Clark has unresolved claims for: (1) the ineffective and non-

compliant Section 508 complaint process that is the subject of this case; and (2) attorney’s fees

for the work required to obtain the final agency decision that the Office of the Assistant

Secretary for Civil Rights (“OASCR”) of the United States Department of Agriculture (“USDA”

or the “Agency”) issued fully in her favor on December 10, 2019 (the “FAD”). That FAD

directed Ms. Clark to file a claim for equitable relief and attorney’s fees by February 8, 2020.

Having followed that instruction, Her petition for equitable relief and fees is presently before the

Agency.

        On January 15, 2019, Plaintiff wrote jointly to counsel for the Agency in the

administrative matter and to counsel for the Agency in this litigation to seek a comprehensive
          Case 1:19-cv-00394-JEB Document 22 Filed 03/16/20 Page 2 of 4



resolution of her remaining claims against the Agency.

       On January 29, counsel for the Agency informed Plaintiff that the Agency was amenable

to discussing a comprehensive resolution addressing all outstanding claims and had identified an

appropriate official to address such a resolution.

       On February 26, Plaintiff wrote to Defendant asking to begin the comprehensive

settlement discussion promised on January 29. Defendant wrote back the next day stating that

there were “some apparent misunderstandings, and possible miscommunications,” regarding

settlement, and that the Agency was not willing to engage in comprehensive settlement

discussions.

       The Agency’s rebuttal to Plaintiff’s request for equitable relief and fees, if any, was due

by March 11, 2020. Plaintiff wrote to Defendant on March 11 to request a copy of any rebuttal,

but has not yet been told whether a rebuttal exists, or when Plaintiff may receive it. Plaintiff also

wrote to request and extension of the March 16, 2020 deadline to appeal the remedies ordered by

the FAD pending the issuance of the Agency’s decision on her request for equitable relief, but

Plaintiff has received no response. If Plaintiff does not receive her requested extension, she will

file an appeal of the remedies ordered by the FAD, requesting the additional relief prayed for in

her Request for equitable relief, by the end of the day on March 16. Pursuant to 7 C.F.R. §

15E.170(j), the Agency will then have 60 days to decide that appeal.

       In the meantime, Plaintiff remains willing to discuss a comprehensive resolution with the

Agency should it change its mind. In the alternative, she will pursue her right to relief in court.

       Plaintiff asks that the Court order the parties to file another joint status report. By May

28, 2020 Plaintiff expects to know whether the administrative process provided the relief she is

entitled to, and whether additional settlement discussions will be necessary or fruitful. If those




                                                     2
            Case 1:19-cv-00394-JEB Document 22 Filed 03/16/20 Page 3 of 4



avenues do not provide relief, Plaintiff will file an amended complaint promptly thereafter,

reflecting the updated facts of the case and her outstanding claims.

       B.      Defendants’ Position

       The agency has advised that its Center for Civil Rights Enforcement is considering

complainant’s request and will issue a separate decision pursuant to the Order of Relief.

       Defendants propose filing another status report by May 28, 2020.




                                                 3
        Case 1:19-cv-00394-JEB Document 22 Filed 03/16/20 Page 4 of 4



Dated: March 16, 2020

                                          Respectfully submitted,

                                          TIMOTHY J. SHEA, D.C. Bar # 437437
   /s/ Albert Elia                        United States Attorney
  Albert Elia (aelia@trelegal.com)
  D.C. Bar No. 1032028                    DANIEL F. VAN HORN, D.C. Bar # 924092
                                          Chief, Civil Division

                                          By: /s/ Marsha W. Yee
                                          MARSHA W. YEE
                                          Assistant United States Attorney
                                          Civil Division
                                          United States Attorney’s Office
                                          555 4th Street, N.W.
                                          Washington, D.C. 20530
                                          Telephone: (202) 252-2539
                                          Email: Marsha.Yee@usdoj.gov

                                          Counsel for Defendants




                                      4
